Citation Nr: 0119235	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  97-28 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel






INTRODUCTION

The veteran had active military service from November 1954 to 
September 1958.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision from the Reno, 
Nevada Department of Veterans Affairs (VA) Regional Office 
(RO).  

In April 1998 the Board denied the veteran's claims to reopen 
the issues of service connection for hearing loss and 
tinnitus, finding that new and material evidence had not been 
presented.  It also found that clear and unmistakable error 
(CUE) had not been committed in September 1979 and September 
1992 rating decisions.  

In October 2000 a Joint Motion for Partial Remand was 
submitted, asking that the portion of the Board's decision 
declining to reopen the claims of entitlement to service 
connection for bilateral hearing loss and tinnitus be vacated 
based on the recent holding, Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), which overruled a portion of the previous 
new and material standard set out in Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991).  It was noted that the veteran 
had not pursued the CUE issues, and these issues were deemed 
to be abandoned.  

In October 2000 the United States Court of Appeals for 
Veterans Claims granted the Joint Motion and vacated and 
remanded that portion of the Board decision declining to 
reopen the claims of service connection for bilateral hearing 
loss and tinnitus.  The case has since been returned to the 
Board.  

REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.
There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2096-2099 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  

In particular, the veteran has contended that some of his 
service medical records are missing.  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary shall include obtaining 
the claimant's service medical records and, if the claimant 
has furnished the Secretary information sufficient to locate 
such records, other relevant records pertaining to the 
claimant's active military, naval, or air service that are 
held or maintained by a governmental entity.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(c)).  

The Board notes that RO requested all medical records 
pertaining to the veteran in July 1979.  The National 
Personnel Records Center (NPRC) responded that the available 
records that had been requested were forwarded, and the 
record shows that these medical records are on file.  It made 
no indication that the file was only partial or that records 
were missing.  

As noted above, the veteran asserted that his service medical 
records were incomplete.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the duty to assist requires a 
supplementary request for service medical records where 
records that are not on file are specifically requested 
(although it has also recognized that a specific request for 
VA to obtain particular records may not be required in all 
circumstances in order to trigger the duty to assist).  See 
Hayre v. West, 188 F.3d 1327, 1331-1334 (Fed. Cir. 1999); 
Simmons v. West, 14 Vet. App. 84, 89 (2000).  

It has also held that VA has a duty to notify the claimant if 
it is unable to obtain pertinent service medical records 
specifically requested by the veteran.  Hayre v. West, 188 
F.3d 1327, 1332 (Fed. Cir. 1999).  

In addition, under the VCAA, whenever the Secretary, after 
making such reasonable efforts, is unable to obtain all of 
the relevant records sought, the Secretary shall notify the 
claimant that it is unable to obtain records with respect to 
the claim.  

Such a notification shall (A) identify the records the 
Secretary is unable to obtain; (B) briefly explain the 
efforts that the Secretary made to obtain those records; and 
(C) describe any further action to be taken by the Secretary 
with respect to the claim.  Whenever the Secretary attempts 
to obtain records from a Federal department or agency under 
this subsection or subsection (c), the efforts to obtain 
those records shall continue until the records are obtained 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(1)-(3)).  

It appears for the most part that the veteran's allegations 
of missing records are general.  While he alleges multiple 
gaps in treatment of his ears as evidence of missing records, 
he did not specify when he was treated for his ears during 
such gaps.  He also contended that references to "dates last 
seen" and "return dates," where the actual records for 
such dates are not on file, demonstrated that such records 
were missing.  However, the majority of the records referred 
to do in fact appear to be of record.  

There are only two such records that are not on file : a July 
12, 1956 follow-up (noted as a return date in the July 11, 
1956 progress note) and an August 16, 1956 progress note 
(noted as a return date in an August 13, 1956 progress note).  

The veteran also reported having an audiogram performed on 
October 14, 1955.  The service medical records indicate that 
an audiogram was requested, but there is no indication that 
it was ever actually performed.  

Pursuant to the veteran's contentions, the RO made two 
subsequent attempts in December 1996 to obtain any additional 
service medical records: a second request to the NPRC, and a 
request to the hospital where he was treated in service.  

The hospital responded that it did not maintain medical 
records for members who were not currently on active duty.  

The NPRC responded in January 1997 that there were no 
additional medical records in the veteran's file; however, it 
also noted that treatment record searches required names, 
dates, and places of treatment, and advised the RO to provide 
such evidence and resubmit its request.  

The record does not indicate that the RO followed up per the 
NPRC's advice for providing more specific information.  Nor 
did the RO notify the veteran of its failed attempt to obtain 
further treatment records.  

Therefore, a remand is required for the RO to submit a more 
specific request to the NPRC for any sufficiently specified 
missing service medical records.  

On remand, the RO should notify the veteran that it was 
unable to obtain any additional treatment records in its 
December 1996 request, and ask him to provide the information 
requested by the NPRC in January 1997 pertaining to 
information regarding alleged missing treatment records.  

The RO should then send a request to the NPRC requesting the 
records specified by the veteran, including the ones noted in 
this remand.  

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Accordingly, this case is remanded for the following:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(b)); 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(b), (c)).  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  

2.  The RO should notify the veteran of 
its inability to locate additional 
service medical records in its December 
1996 requests.  

The RO should then ask the veteran to 
note the specific treatment records he 
alleges are missing.  He should be asked 
to provide the type of disease treated, 
the dates it was treated, the place it 
was treated, and the type of treatment, 
as requested by the NPRC in its January 
1997 response to the December 1996 
request for records.  

3.  Thereafter, the RO should send a 
follow-up request to the NPRC, in 
accordance with what the NPRC requested 
in January 1997 for submission of a 
treatment records request.  The RO should 
include in its request the details of 
treatment provided by the veteran, 
including, but not necessarily limited 
to, the allegedly missing progress notes 
from July 12, 1956 and August 16, 1956 
for the treatment of ear disease, as well 
as the October 14, 1955 audiogram.  

4.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).  


5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, and if it has not, the RO 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

6.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issues of whether new and material 
evidence has been presented to reopen the 
claims of service connection for 
bilateral hearing loss and tinnitus.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


